Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 20 March 2018 have been accepted by Examiner.

Reasons for Allowance
Claims 1-7 and 21-33 are allowed as amended/presented/added in the Reply to the Final Office Action (“Response”) filed 3 March 2021, and claims 8-20 have been cancelled. The following is an examiner’s statement of reasons for allowance:
Applicant's remarks filed in the Response are compelling and commensurate with both the original disclosure and the claims as amended. The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1, 21 and 28:
Claim 1 (and similarly claims 21 and 28) discloses:

A method, comprising:
extracting the data records, comprising data associated with waste, from a the plurality of waste information databases;

storing the formatted set of data in the waste information aggregation database;
controlling a graphical user interface to display a waste exchange platform interface comprising one or more selectable inputs;
receiving, via the waste exchange platform interface, a request for a list of selectable waste options from a device associated with a user of the waste exchange platform interface, wherein the request comprises one or more parameters received via the one or more selectable inputs;
analyzing the formatted set of data in the waste information aggregation database to identify waste items based upon the one or more parameters;
generating and transmitting the list of selectable waste options, corresponding to the waste items, to the device; and
in response to receiving a selection of a first selectable waste option from the list of selectable waste options, generating an electronic waste transfer message based upon the first selectable waste option, wherein the generating comprise:
populating the electronic waste transfer message with shipping information automatically derived from a waste profile; and
populating the electronic waste transfer message with a risk report indicating an effect upon a waste facility if the waste facility accepts a waste item associated with the first selectable waste option, wherein the risk report is populated with an unsafe conditions indicator based upon the effect, of the waste facility accepting the waste item, upon waste temperature changes, air quality changes, a water contamination probability, or a spillage probability.

The examiner notes the cited, italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 2-7, 22-27 and 29-33 each depend from one of allowable claims 1, 21 and 28, and therefore claims 2-7, 22-27 and 29-33 are allowable for reasons consistent with those identified with respect to claims 1, 21 and 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A. Hunter Wilder/Primary Examiner, Art Unit 3627